VAN DUSEN, Senior Circuit Judge,
concurring in the judgment but dissenting from the holding.
The majority holds that an in forma pauperis complaint may not be dismissed by a district court for failure to state a claim upon which relief can be granted, Fed.R.Civ.P. 12(b)(6), prior to service of process. The majority acknowledges that Rule 12(b)(6) itself contains no such limitation, majority opinion at 430, and implicitly acknowledges that sua sponte dismissals are ordinarily allowed, majority opinion at 430 n. 5,1 but gives three reasons for its holding: first, the Supreme Court’s holding in Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989), to the effect that a complaint which fails to state a claim upon which relief can be granted is not automatically frivolous under 26 U.S.C. § 1915(d), majority opinion at 430; second, the fact that Fed.R.Civ.P. 4(a) provides that “upon the filing of the complaint the clerk shall forthwith issue a summons to the plaintiff or the plaintiff’s attorney, who shall be responsible for prompt service of the summons,” majority opinion at 430-431; and third, that allowing sua sponte dismissals prior to service bypasses the tradition of adversarial proceedings and might result in greater judicial inefficiency because an appeal from the sua sponte dismissal might be taken and because the court will not have the benefit of opposing counsel to clarify the issues, majority opinion at 431. I cannot agree, and hence respectfully dissent from the majority’s holding.
I first discuss the majority’s conclusion that Fed.R.Civ.P. 4(a) precludes Rule 12(b)(6) dismissals prior to service of process. While the majority is certainly correct that Rule 4(a) requires the clerk to issue a summons to plaintiff upon the filing of the complaint and the plaintiff to promptly serve it, Rule 4(a) does not mention the issue of whether or when suits may be dismissed, and I do not see how it follows that the complaint may not be dismissed before process is served for failure to state a claim upon which relief can be granted.
While it is true that allowing district courts to use Rule 12(b)(6) to dismiss suits before a summons is issued might result in situations where a summons need not be issued due to the dismissal of the case, I do not find such a situation to be fundamentally incompatible with Rule 4(a).2 It is also *433true that a situation could arise where a complaint was dismissed after the clerk had issued a summons to the plaintiff but before plaintiff had served it on the defendant. I also do not see how this fundamentally implicates Rule 4(a). If the plaintiff were aware of the dismissal, he would then fail to serve the summons and complaint. If the plaintiff were not aware, he would serve the summons and complaint, and the defendant would appear at the Courthouse to file an answer only to learn that the suit against him had been dismissed, an outcome with which it is unlikely he would be disappointed.3
I also cannot agree with the majority that Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989), precludes Rule 12(b)(6) dismissal of an in for-ma pauperis complaint before service of process. As I read Neitzke, it holds only that 28 U.S.C. § 1915(d) and Fed.R.Civ.P. 12(b)(6) are distinct, were enacted for different purposes, and that a complaint which fails to state a claim upon which relief can be granted, while dismissable under Rule 12(b)(6), is not automatically frivolous for purposes of 28 U.S.C. § 1915(d). Were we dealing in some way with a local court rule or policy that allowed only in forma pauperis complaints to be dismissed prior to service of process, I would agree that Neitzke might be implicated. However, there is no such policy or local rule at issue here, and, indeed, the majority has apparently held that all complaints, in forma pauperis or not, may not be dismissed prior to service of process.
Nor can I agree with the majority that our tradition of adversarial proceedings and concerns of judicial economy dictate a conclusion prohibiting pre-service of process dismissals. While it certainly is true that allowing the district court judge to sua sponte dismiss makes the proceeding less adversarial as to the plaintiff vis-a-vis the defendant, and may even create a perception that the judge has abandoned his role of neutral arbiter, the same is true when a judge sua sponte dismisses suits as frivolous under 28 U.S.C. § 1915(d), or indeed even when he sua sponte dismisses a case for failure to state a claim upon which relief can be granted after service of process.4 I also cannot agree with the majority's assertion that permitting sua sponte, pre-service of process, dismissals would impact detrimentally on judicial economy. Rather, allowing a district court to dismiss a case as soon as it becomes apparent that it fails to state a claim upon which relief can be granted would appear to preserve judicial economy by allowing the district court to rapidly enter a final judgment without the necessity of spending further time on the matter. While the majority is correct that an appeal from such an order may be taken, an appeal may be taken from whichever order finally disposes of a case in the district court.5
Accordingly, because this court has previously concluded that Rule 12(b)(6) dismissals may be made sua sponte, Roman v. Jeffes, 904 F.2d 192, 196 (3d Cir.1990); Bryson v. Brand Insulations, Inc., 621 F.2d 556, 559 (3d Cir.1980), because Rule 12(b)(6) does not indicate that there is any requirement that dismissals made pursuant to it occur after service of process, and because I cannot say that sua sponte, pre-service of process, Rule 12(b)(6) dismissals are precluded as a matter of law, I respectfully dissent from the majority’s holding that a district court may not dismiss an in forma pauperis complaint for failure to state a *434claim upon which relief may be granted prior to service of process.
Although I dissent from the majority's holding, I agree that the dismissal in the present case must be reversed. This is because plaintiff was not given an opportunity to amend his complaint to cure its defects, as is required by Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 1834, 104 L.Ed.2d 338 (1989), and Colburn v. Upper Darby Tp., 838 F.2d 663, 666 (3d Cir.1988), cert. denied, — U.S. -, 109 S.Ct. 1338, 103 L.Ed.2d 808 (1989).
Therefore, although I dissent from the holding of the court, I join in the judgment.

. The majority is correct that the Supreme Court left this issue open in Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 1834 n. 8, 104 L.Ed.2d 338 (1989). However, the principle that sua sponte dismissals are allowed was recognized by this court in Roman v. Jeffes, 904 F.2d 192, 196 (3d Cir.1990), and Bryson v. Brand Insulations, Inc., 621 F.2d 556, 559 (3d Cir.1980).


. In such situations I would construe Rule 4(a)'s requirement of issuance of summons and service to have become moot.
Alternatively, if literal compliance with Rule 4(a) were held to be necessary, the summons could be issued and served even after the case was dismissed. Although such a result might seem at first blush to be absurd, it would allow the defendant to learn that someone had brought suit against him and that it had been dismissed, information he might find to be of value in the future.


. I also see no implications for 28 U.S.C. § 1915(c), which simply provides that officers of the court shall serve process in in forma pauperis cases.


. Such concerns would even be raised in situations where the district court sua sponte raised an issue of its subject matter jurisdiction, a well established duty of all federal courts. See Employers Insurance of Wausau v. Crown Cork & Seal Co., 905 F.2d 42, 45 (3d Cir.1990).


. The majority is also correct that the court will not have the benefit of opposing counsel to clarify the issues. However, in a case where such illumination is necessary, the district court is free to wait until service and an answer, as well as appropriate briefs, are filed before considering whether to dismiss.